Case 3:19-cv-01196-GPC-KSC Document 31 Filed 10/31/19 PageID.346 Page 1 of 2




  1
  2
  3
  4
  5
  6
  7
  8
  9                         UNITED STATES DISTRICT COURT
 10                       SOUTHERN DISTRICT OF CALIFORNIA
 11
 12 A. TRENT RUARK, individually and              Case No. 3:19-cv-01196-GPC-KSC
    on behalf of all others similarly situated,
 13                                               ORDER GRANTING JOINT
                 Plaintiff,                       MOTION TO VACATE PENDING
 14                                               DEADLINES
          vs.
 15                                               Judge: Hon. Gonzalo P. Curiel
    SQUARE, INC., a Delaware                      Crtrm.: 2D
 16 corporation; Does 1-10,
 17               Defendants.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                               Case No. 3:19-cv-01196-GPC-KSC
                   ORDER GRANTING JOINT MOTION TO VACATE PENDING DEADLINES
Case 3:19-cv-01196-GPC-KSC Document 31 Filed 10/31/19 PageID.347 Page 2 of 2




  1                                        ORDER
  2        Plaintiff A. Trent Ruark and Defendant Square, Inc. have jointly stipulated
  3 and moved the Court to vacate all pending deadlines in this matter pending the
  4 parties’ finalization of a written settlement agreement. Finding good cause therefor,
  5 the Court grants the Motion. Assuming the matter is not resolved, the parties shall
  6 provide the court with a status update by November 15, 2019.
  7
  8        IT IS SO ORDERED.
  9
 10 Dated: October 31, 2019
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            -1-               Case No. 3:19-cv-01196-GPC-KSC
                  ORDER GRANTING JOINT MOTION TO VACATE PENDING DEADLINES
